DETAILED ACTION
	This Office action is in response to the decision to reopen prosecution July 14, 2022.
Claim 11 remains withdrawn from the restriction requirement given on April 28, 2021 with the election of Group I, claims 1-10 without traverse on June 4, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA et al (JP-2013029781).
The claimed invention recites the following:

    PNG
    media_image1.png
    291
    656
    media_image1.png
    Greyscale

ISHIKAWA et al report a photosensitive resin composition comprising a polyurethane resin containing an acid-modified ethylene unsaturated group.  This resin meets the claimed blocked isocyanate compound including a polymerizable group recited in claim 1.  The polyurethane is a product of a diisocyanate and a diol precursor, so there is actually a blocked isocyanate in the polyurethane resin.  The polymerizable group is met by the ethylene unsaturated group.
The attached abstract discloses the other components of the claimed photosensitive transparent resin layer, see below for the non-polyurethane resin, the radical polymerizable monomer and a photoinitiator (another name for a polymerization initiator recited in claim 1).  These prior art components meet the claimed binder polymer, an ethylenically unsaturated compound, and the photopolymerization initiator.

    PNG
    media_image2.png
    276
    632
    media_image2.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition to duplicate the composition of ISHIKAWA et al for the polyurethane resin having an acid-modified ethylene unsaturated group, a non-polyurethane resin, a radical polymerizable monomer and a photoinitiator to form a photosensitive composition with the reasonable expectation of having a composition containing enhanced insulating properties and thermal shock resistance for forming permanent pattern and printed board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
October 4, 2022